DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed March 3rd, 2022 have been entered. Claims 1-19 remain pending in the application. Applicant’s amendments to the claims have overcome each and every Specification and Claim Objection alongside each and every 112b Rejection previously set forth in the Non-Final Office Action mailed December 3rd, 2021 and are hereby withdrawn in light of their correction. However, applicant’s amendments have necessitated additional claim objections.
Claim Objections
Claims 12 and 17 are objected to because of the following informalities:
In both claims 12 and 17, the limitation “…is disposed on the lengthwise axis” (final limitation) and “and; wherein the first retention areas is disposed on the lengthwise axis” (final limitation) should be cancelled as such limitation has already been disclosed previously in the claim as “a first retention area on the rectangular surface disposed on the lengthwise axis” (claim 12, line 6) and “a first retention area disposed on the lengthwise axis…” (claim 17, line 8).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 9-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (U.S. Pat. No. 6981289); hereafter "Mueller" in view of French (U.S. Pat. No. 7111344).
Regarding claim 1, Mueller discloses (FIGS. 1a-1c) a cover (100; FIG. 1a) for an infant changing pad FIGS. 1a-1c): a substantially rectangular surface sized in approximate proportions to cover an infant changing pad (as illustrated in FIGS. 1a-1c); a lengthwise axis centrally dividing the rectangular surface lengthwise (orthogonal to line 1c in FIG. 1a); a crosswise axis (along 1c; FIG. 1a) centrally dividing the rectangular surface crosswise (as illustrated in FIGS. 1a and 1c); a first retention area (120/123; FIG. 1a) on the rectangular surface; a second retention area (121) on the rectangular surface; a third retention area (122) on the rectangular surface; and wherein the first, second, and third retention areas releasably retain a diaper (as demonstrated in FIG. 1b); wherein the first retention area is disposed on a first side of the crosswise axis (as illustrated in FIGS. 1a-1c).
However, Mueller does not explicitly disclose wherein the first retention area is disposed on the lengthwise axis.
 Regardless, French teaches (FIGS. 1 and 2B) a hook and loop (Velcro) fastening means that is disposed in a T-shape (as illustrated in FIG. 2B) wherein the hook and loop fastening means engages a second element (to system 60, as illustrated in FIG. 1) and a first retention area (vertical portion of the fasteners in FIG. 2B) disposed on the lengthwise axis (as illustrated in FIG. 2B).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the T-shaped hook and loop fastener configuration of French (as illustrated in FIG. 2B) into the fastener configuration of Mueller. Where the results would have been predictable as both Mueller and French are concerned with attaching infant garments to a padded 120 and 123; FIG. 1a); OR the cross-wise parallel retention area (124; FIG. 2a) and disposed on the lower half thereof as Mueller establishes in Col. 2, lines 19-28 (“bottom portion (closest to the person applying the article), whereby the bottom portion comprises an engaging means… strips, rectangles… hooks, loops”). In other words, the crosswise parallel retention areas (121 and 122; FIG. 1a) OR the cross-wise parallel retention area (124; FIG. 2a) would be retained, while 121 and 122 are modified with the centered vertical patch of Velcro as French demonstrates, because the infants diaper would orient such that a triangular configuration with the ‘point’ thereof directed at the user would be most aligned with Mueller which complements an infant’s diaper which has a wider top/crosswise arrangement of material and a perpendicular linear span thereunder.
Regarding claim 2, Mueller in view of French discloses (Mueller: FIGS. 1a-1c) the cover of claim 1 wherein the second and third retention areas are disposed on the first side of the crosswise axis. As illustrated in FIGS. 1a and 1c, the first/second/third retention areas (120+123/121/122 respectively) are all located on and below the cross sectional line (1c).
Regarding claim 3, Mueller in view of French discloses (Mueller: FIGS. 1a-1c) the cover of claim 1 wherein the first retention area (120/123; FIG. 1a) is disposed near an edge of the rectangular surface (as illustrated in FIG. 1a) and the second and third retention areas are disposed near the crosswise axis (As illustrated in FIG. 1a and 1c along the sectional line ‘1c’).
Regarding claim 4, Mueller in view of French discloses (Mueller: FIGS. 1a) the cover of claim 1 wherein the second and third retention areas (121 and 122 respectively; FIGS. 1a) are linearly disposed parallel to the crosswise axis.
Regarding claim 5, Mueller in view of French discloses (Mueller: FIGS. 1a-1c) the cover of claim 1 wherein first, second, and third retention areas are formed from a material that is different from the rectangular surface (where Mueller establishes in Col. 8, lines 41-48 the materials of 120-123 (hook and loop fasteners) and in Col. 19, lines 44-50 the materials of 100 (washable plastic cover) respectively.
Regarding claim 6, Mueller in view of French discloses (Mueller: FIGS. 1a-1c) the cover of claim 1 wherein first, second, and third retention areas are formed from a plurality of hook-type fasteners (Col. 8, lines 41-48) that releasably retain a shell of the diaper (As illustrated between FIGS. 1a and 1b).
Regarding claim 9, Mueller in view of French discloses (Mueller: FIGS. 1a-1c) the cover of claim 1 further comprising a second cover for the first retention area. Where in Col. 11, lines 28-45, Mueller establishes a flap that is used to cover the retention areas until such areas are required for use (“it may be preferred that the engaging means or landing member is covered by a… flap, which can be opened prior to use of the engaging means… and closed after use”
Regarding claim 10, Mueller in view of French discloses (Mueller: FIGS. 1a and 2b; French: FIG. 2B) the cover of claim 1 wherein first (French: as illustrated in FIG. 2B), second (Mueller: 121; FIG. 1a), and third (Mueller: 122; FIG. 1a) retention areas are disposed in a T- shape (as previously set forth in claim 1 prior) wherein a top portion of the T-shape is parallel to the crosswise axis (Mueller: 124; FIG. 2b; as set forth in claim 1 prior) and a vertical portion of the T-shape is disposed on the lengthwise axis (French: as illustrated in FIG. 2B, as set forth in claim 1 prior).
Regarding claim 11, Mueller in view of French discloses (Mueller: FIG. 1a; French: FIG. 2B) the device of claim 1 wherein first, second, and third retention areas are symmetrically disposed with 
Regarding claim 12, Mueller discloses (FIGS. 1a-1c) a cover (100; FIG. 1a) for an infant changing pad FIGS. 1a-1c): a substantially rectangular surface sized in approximate proportions to cover an infant changing pad (as illustrated in FIGS. 1a-1c); a lengthwise axis equally dividing the rectangular surface lengthwise (orthogonal to line 1c in FIG. 1a); a crosswise axis (along 1c; FIG. 1a) equally dividing the rectangular surface crosswise (as illustrated in FIGS. 1a and 1c); a first retention area (120 and 123; FIG. 1a) on the rectangular surface; a second retention area (121; FIG. 1a) on the rectangular surface; a third retention area (122; FIG. 1a) on the rectangular surface that, together with the second retention area, are disposed on a line that is parallel to the crosswise axis (as illustrated in FIGS. 1a and 1c); and wherein the first, second, and third retention areas releasably retain a diaper (As illustrated in FIG. 1b); and wherein the first retention area is disposed on a first side of the crosswise axis (as illustrated in FIGS. 1a-1c).
However, Mueller does not explicitly disclose wherein a first retention area is disposed on the lengthwise axis.
Regardless, French teaches (FIGS. 1 and 2B) a hook and loop (Velcro) fastening means that is disposed in a T-shape (as illustrated in FIG. 2B) wherein the hook and loop fastening means engages a second element (to system 60, as illustrated in FIG. 1) and a first retention area (vertical portion of the fasteners in FIG. 2B) disposed on the lengthwise axis (as illustrated in FIG. 2B).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the T-shaped hook and loop fastener configuration of French (as illustrated in FIG. 2B into the fastener configuration of Mueller. Where the results would have been predictable as both Mueller and French are concerned with attaching infant garments to a padded region. Where further it is considered that Mueller already contemplates a strip of material spanning 120 and 123; FIG. 1a); OR the cross-wise parallel retention area (124; FIG. 2a) and disposed on the lower half thereof as Mueller establishes in Col. 2, lines 19-28 (“bottom portion (closest to the person applying the article), whereby the bottom portion comprises an engaging means… strips, rectangles… hooks, loops”). In other words, the crosswise parallel retention areas (121 and 122; FIG. 1a) OR the cross-wise parallel retention area (124; FIG. 2a) would be retained, while 121 and 122 are modified with the centered vertical patch of Velcro as French demonstrates, because the infants diaper would orient such that a triangular configuration with the ‘point’ thereof directed at the user would be most aligned with Mueller which complements an infant’s diaper which has a wider top/crosswise arrangement of material and a perpendicular linear span thereunder.
Regarding claim 13, Mueller in view of French discloses (Mueller: FIGS. 1a-1c) the cover of claim 12 wherein the second and third retention areas are disposed on a first side of the crosswise axis. As illustrated in FIGS. 1a and 1c of Mueller, the first/second/third retention areas (120+123/121/122 respectively) are all located on and below the cross sectional line (1c) and further clarified in Col. 2, lines 19-28 of Mueller.
Regarding claim 14, Mueller in view of French discloses (Mueller: FIGS. 1a-1c) the cover of claim 12 wherein first, second, and third retention areas are formed from a plurality of hook-type fasteners (Mueller: Col. 8, lines 41-48) that releasably retain a shell of the diaper (Mueller: As illustrated between FIGS. 1a and 1b)
Regarding claim 15, Mueller in view of French discloses (Mueller: FIGS. 1a and 2b; French: FIGS. 2B) the cover of claim 12 wherein first, second, and third retention areas are disposed in a T- shape (As previously set forth in claim 12 prior) wherein a top portion of the T-shape is parallel to the crosswise axis (Mueller: 121/122, FIG. 1a; 124, FIG. 2b, as previously set forth in claim 12 prior) and a vertical portion of the T-shape is disposed on the lengthwise axis (French: vertical portion as illustrated in FIG. 2B, as previously set forth in claim 12 prior).
Regarding claim 17, Mueller discloses (FIGS. 1a-1c) a cover (100; FIG. 1a) for an infant changing pad (FIGS. 1a-1c): a substantially rectangular surface sized in approximate proportions to cover an infant changing pad (as illustrated in FIGS. 1a-1c); a lengthwise axis dividing the rectangular surface lengthwise into a top half and a bottom half (orthogonal to line 1c in FIG. 1a); a crosswise axis dividing the rectangular surface crosswise into a first side and a second side (along 1c; FIG. 1a; as further clarified in Col. 2, lines 19-28); a first retention area (120 and 123; FIG. 1a) disposed on the first side of the crosswise axis (As illustrated in FIG. 1a); a second retention area (121; FIG. 1a) on the first side of the crosswise axis and the top side of the lengthwise axis (as illustrated in FIG. 1a with the second retention area in the visual left-lower quadrant (otherwise the first side of the crosswise axis and top side of the lengthwise axis)); a third retention area (122; FIG. 1a) on the first side of the crosswise axis (on and below the sectional line 1c; FIG. 1a) and the bottom side of the lengthwise axis (right side of the pad in FIG. 1a) that, together with the second retention area, are disposed on a line that is parallel to the crosswise axis (As illustrated in FIGS. 1a and 1c); and wherein the first, second, and third retention areas are patches of a hook-type fastener (Col. 8, lines 41-48) that releasably retain a shell of a diaper (As illustrated in FIGS. 1a and 1b).
However, Mueller does not explicitly disclose wherein a first retention area is disposed on the lengthwise axis.

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the T-shaped hook and loop fastener configuration of French (as illustrated in FIG. 2B into the fastener configuration of Mueller. Where the results would have been predictable as both Mueller and French are concerned with attaching infant garments to a padded region. Where further it is considered that Mueller already contemplates a strip of material spanning laterally (Mueller: as illustrated in FIGS. 2a and 2b). Where advantageously, the use of a T-shaped configuration as opposed to a box configuration of fasteners in Mueller would avail easier connection with between the diaper and the pad’s fasteners to retain, and would further avail greater securement with more fastener surface area holding the two together. It is to be understood in the combination of Mueller and French that Mueller would receive the centered fasteners of French to compliment either the two cross-wise parallel retention areas (121 and 122; FIG. 1a) in place of the first retention area (120 and 123; FIG. 1a); OR the cross-wise parallel retention area (124; FIG. 2a) and disposed on the lower half thereof as Mueller establishes in Col. 2, lines 19-28 (“bottom portion (closest to the person applying the article), whereby the bottom portion comprises an engaging means… strips, rectangles… hooks, loops”). In other words, the crosswise parallel retention areas (121 and 122; FIG. 1a) OR the cross-wise parallel retention area (124; FIG. 2a) would be retained
Regarding claim 18, Mueller in view of French discloses (Mueller: FIGS. 1a and 2b; French: FIGS. 2B) the cover of claim 17 wherein first, second, and third retention areas are disposed in a T- shape (As previously set forth in claim 17 prior) wherein a top portion of the T-shape is parallel to the crosswise axis (Mueller: 121/122, FIG. 1a; 124, FIG. 2b, as previously set forth in claim 17 prior) and a vertical portion of the T-shape is disposed on the lengthwise axis (French: vertical portion as illustrated in FIG. 2B, as previously set forth in claim 17 prior). 
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of French in view of ‘High Technology Hook” (NPL year 2011); hereafter “Hook”.
Regarding claim 7, Mueller in view of French discloses the cover of claim 1 wherein one of the first, second, and third retention areas is formed from a plurality of hook-type fasteners (Col. 8, lines 41-48)
However, Mueller does not explicitly disclose having a density of approximately 1700 hooks per square inch and having a hook height of approximately 0.02 inches.
Regardless, Hook teaches (page 5, type 29) a class of hook and loop fasteners having a density of approximately 1700 hooks per square inch and having a hook height of approximately 0.02 inches (as seen in class 29 of page 5).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated by simply substituting the hooks of Mueller (Col. 8, lines 41-48) with the particular hooks of class 29 of Hook (page 5, class 29). Where the results would have been predictable as Mueller uses hook and loop fasteners, and Hook offers particularly a class of hook and loop fasteners in rectangular shape/form. Where the hook and loop fastener of particular density (1700 per inch) and height (0.02 inches) were known in the art through Hook and commercially available for use.
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view French in further view of itself, with Everett et al. (U.S. Pub. No. 20040033750); hereafter “Everett” and Buchalter (U.S. Pub. No. 20200197560), with Buchalter and Everett used as a teaching reference.
Regarding claim 8, Mueller in view of French discloses the cover of claim 1 wherein one of the first, second, and third retention areas is formed from a plurality of hook-type fasteners (Col. 8, lines 41-48) with an arbitrary hook density and height.
However, Mueller does not explicitly disclose the plurality of hook-type fasteners having a density of between 1300 and 1900 hooks per square inch and a hook height of between 0.15 inches and 0.028 inches.
Regardless, Mueller discloses the claimed invention except for the plurality of hook-type fasteners having a density of between 1300 and 1900 hooks per square inch and a hook height of between 0.15 inches and 0.028 inches.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the plurality of hook-type fasteners have a density of between 1300 and 1900 hooks per square inch and a hook height of between 0.15 inches and 0.028 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Where there is a lack of criticality to the limitation in applicant’s specification; with claim 7 outside the hook height applicant has claimed in claim 8, and furthermore applicant’s specification further establishes “Although 1700 hooks per square inch is preferred, those of skill in the art will appreciate that other numbers of hooks per square inch will achieve the same results as 1700 hooks per square inch and therefore fall within the scope of the invention” (paragraph 0021). Where the results would have been predictable as Everett establishes “a hook density of about 1,600 hooks per square inch; a hook height which is within the range of about 0.033 to about 0.097 cm (about 0.013 to about 0.038 inch)” (paragraph 0168) as one known range (half of which overlaps applicant’s claimed hook height .
Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of French in further view of itself, with Everett et al. (U.S. Pub. No. 20040033750); hereafter “Everett” and Buchalter (U.S. Pub. No. 20200197560), with Buchalter and Everett used as a teaching reference .
Regarding claim 16, Mueller in view of French discloses the cover of claim 12 wherein one of the first, second, and third retention areas is formed from a plurality of hook-type fasteners (Mueller: Col. 8, lines 41-48)
However, Mueller does not explicitly disclose the plurality of hook-type fasteners having a density of between 1300 and 1900 hooks per square inch and a hook height of between 0.15 inches and 0.028 inches.
Regardless, Mueller discloses the claimed invention except for the plurality of hook-type fasteners having a density of between 1300 and 1900 hooks per square inch and a hook height of between 0.15 inches and 0.028 inches.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the plurality of hook-type fasteners have a density of between 1300 and 1900 hooks per square inch and a hook height of between 0.15 inches and 0.028 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Where there is a lack of criticality to the limitation in applicant’s specification; with claim 7 outside the hook height applicant has claimed in claim 8, and furthermore applicant’s specification further establishes “Although 1700 hooks per square inch is preferred, those of skill in the art will appreciate 
Regarding claim 19, Mueller in view of French discloses the cover of claim 17 wherein one of the first, second, and third retention areas is formed from a plurality of hook-type fasteners (Mueller: Col. 8, lines 41-48).
However, Mueller does not explicitly disclose the plurality of hook-type fasteners having a density of between 1300 and 1900 hooks per square inch and a hook height of between 0.15 inches and 0.028 inches.
Regardless, Mueller discloses the claimed invention except for the plurality of hook-type fasteners having a density of between 1300 and 1900 hooks per square inch and a hook height of between 0.15 inches and 0.028 inches.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the plurality of hook-type fasteners have a density of between 1300 and 1900 hooks per square inch and a hook height of between 0.15 inches and 0.028 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Where there is a lack of criticality to the limitation in applicant’s specification; with claim 7 outside .
Response to Arguments
Applicant’s arguments, see Remarks (pages 8-9, sections I and II), filed March 3rd, 2022, with respect to Amendments to the Abstract, claims, and 112b Rejection have been fully considered and are persuasive.  The Specification and Claim Objections, alongside the 112b Rejections of December 3rd, 2021 has been withdrawn. However, new Objections are necessitated for claims 12 and 17 that claim duplicate/redundant subject matter that the claim already discloses.
Applicant's arguments filed March 3rd, 2022 have been fully considered but they are not persuasive. Particularly, while the combination of subject matter of claim 4 into claim 1 does overcome the immediate prior art of reference (under 102) and the Rejection under 102 is hereafter withdrawn in light of applicant’s amendment. However, claim 1 is newly rejected under 103 for reasons and rationale identical to claims 12 and 17 that invoke the recombined limitation. Furthermore, while applicant alleges that French is not relevant, the combination of references is rendered in light of Mueller which are already availed to the combination of Mueller. Wherein the rationale to do so avails greater gripping surface for Mueller as explained for claims 1, 12, and 17 above. Examiner is not persuaded that French would not avail understandings of a T-shaped Velcro patch, where Mueller already possesses the top portion of the T-shape (as by 124; FIG. 2a, and 121 and 122; FIG. 3a), and availing a vertical/perpendicular first retention area spanning from the second/third retention areas down toward the bottom edge thereof where the caretaker will be engaging with the infant (Mueller: Col. 2, lines 19-28: “bottom portion (closest to the person applying the article), whereby the bottom portion comprises an engaging means… strips, rectangles… hooks, loops”. Therefore, the rejection of claims 12-19 are maintained for reasons of record, and claims 1-11 are newly rejected for rationale analogous to claims 12-19.
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        3/28/2022